ON PETITION FOR REHEARING
Before PHILLIPS, Chief Judge, and PECK and McCREE, Circuit Judges.*
PER CURIAM.
The bank has filed a petition for rehearing in this case.
It is contended that there is an error in calculation in the amount of the judgment of the District Court. The bank asserts that the court gives no credit for a rebate of unearned interest; that the note was originally made for 72 months but was in existence only about one-third of its original term; that the note was paid prior to maturity; and that a rebate of unearned interest should be allowed under standard banking practices.
The opinion of this court affirmed the judgment of the District Court in part, reversed in part and remanded the case for further proceedings. We construe the opinion to authorize the District Court, on remand, to make any correction in the computation of the amount of the judgment found to be justified.
The petition for rehearing is denied.

Judge Henry L. Brooks, author of the original opinion, died December 30,1971.